DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1 Jun 2022 has been entered.  
Response to Arguments
Applicant’s arguments filed on 1 Jun 2022 have been fully considered.  Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written. Applicant’s arguments with respect to all of the claims have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action Kilty has been used to teach the elements of the independent claims.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 4, 7, 8, 10, 11, 21, 22, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilty, et al, U. S. Patent Application Publication 2015/0285897 (“Kilty”).
Regarding claim 1, Kilty teaches:
(Currently amended) An apparatus comprising: a transmitter comprising a pulsed Radio Frequency (RF) source coupled to an antenna; a receiver comprising an amplifier coupled to the antenna; and (Kilty, figure 2, paragraph 0026-0036, “[0026] FIG. 2 depicts a functional block diagram of an example hybrid radar system 200 that combines FMCW radar and pulsed radar in accordance with illustrative aspects of this disclosure.”; a radar with dual functions: a long range pulsed radar and a short range FMCW transmitting system 204; radar with antennas 224, FMCW receiver 230, and pulse receiver 240).
a controller configured to adjust one or more durations of a ranging cycle of the apparatus based on ranges of targets detected in one or more earlier ranging cycles, (Kilty, figure 5, paragraph 0025-0029, “[0027] Both hybrid radar transmission synthesizer 202 and hybrid power amplification transmitter system 204 may operate under the control of hybrid radar transmission/reception (Tx/Rx) controller 210. Hybrid radar transmission synthesizer 202, hybrid power amplification transmitter system 204, and hybrid radar Tx/Rx controller 210 collectively fonn hybrid radar transmission generating system 201. [0029] Hybrid radar system 200 may use… and hybrid radar Tx/Rx controller 210) in both the FMCW and pulsed modes of operation to generate both high-power pulsed radar and low power FMCW radar transmission signals. [0025] Hybrid radar system 100 may resolve those disadvantages of typical systems by providing range resolution and blind range parameters in such short range maneuvering contexts through FMCW radar elements of a hybrid radar rather than through pulsed radar.”; a radar with dual functions; the short range using the FMCW circuit and the long range using the pulse radar circuit; that the modes can adjust the ranges based on the desired ranges of the objects (see 501, 504, 507 and 508 of figure 5)).
wherein the ranging cycle comprises a first duration of a gated mode and a second duration of a non-gated mode, (Kilty, figure 2 & 5, paragraph 0042-0054, “[0042] Aspects attributed to wave-train 500 in the description may be considered to be implemented by hybrid radar transmission generating system 101. … such as the example hybrid radar systems 200,300, or 400 of FIGS. 2-4. [0044] As noted above, wave-train 500 in this example includes wave-train portions 501-513. Wave-train portion 501 is an FMCW radar transmit/receive component; wavetrain portions 503, 506, and 511 are pulsed radar transmit components; wave-train portions 504, 507, 508, and 512 are pulsed receive components; [0054] The wave-train portion 513 is an unused portion of waveform 500 that may correspond to time left in a beam width as the radar antenna scans, and that may be used to contribute further to one of the functions described above, such as to add additional time to any of the other wave-train components 501-512 and increase SNR in one of those wavetrain components.”; that radar system shown in figure 2, with the controller 210 can be used to create the hybrid radar signal of figure 5 with both FMCW (i.e. non-gated mode) and pulse signals (i.e. gated mode); that the signal is controlled by the controller 210; that the interval 513 can be adjusted to broadcast any additional “wave train components” of 501-512).

    PNG
    media_image1.png
    570
    793
    media_image1.png
    Greyscale

the gated mode blinding the amplifier by gating an output of the amplifier during a transmission of the transmitter, and the non-gated mode reducing a gain of the amplifier during the transmission. (Kilty, paragraph 0022-0026 & 0044, “[0026] Hybrid power amplification transmitter system 204 includes components such as pulse modulator and mode control component 206, and hybrid transmit mode switch and amplifiers 208. Component 206 may include a pulse modulator that may switch a pulsed radar signal on and off, and a mode control component that may set the gain of power amplifiers in component 208. Component 208 may include one or more power amplifiers, and a hybrid transmit mode switch that may allow for the power amplifiers to be circumvented in FMCW mode. [0044] As noted above, wave-train 500 in this example includes wave-train portions 501-513. … and wave-train portions 502, 505, and 509 are interval components in which the transmission frequency is modified without transmitting. [0049] Hybrid power amplification transmitter system 104 may be clamped off during standard receive interval 507 and longer-range receive interval 508, so no frequency content is transmitted from the radar antenna.  [0022] Hybrid radar transmission generating system 101 may also synthesize both FMCW radar and pulsed radar transmission waveform components on the same solid-state, transistor-based hardware, alternating between a low-power mode for generating FMCW waveform components and high-power mode for generating pulsed waveform components. [0026] Hybrid power amplification transmitter system 204 includes components such as pulse modulator and mode control component 206, and hybrid transmit mode switch and amplifiers 208. Component 206 may include a pulse modulator that may switch a pulsed radar signal on and off, and a mode control component that may set the gain of power amplifiers in component 208. Component 208 may include one or more power amplifiers, and a hybrid transmit mode switch that may allow for the power amplifiers to be circumvented in FMCW mode.”; that the radar system of figure 2 has an amplifier circuit of the FMCW and pulse radars, that the long range portions 503 is used for transmitting and the amplifier is “clamp(ed) off” during the listen 504 portions; that the FMCW (i.e. claimed non-gated mode) can be lower power [reducing the gain from amplifier 208) for a short range radar than the pulse mode of the longer range radar).
Regarding claim 3, Kilty teaches (Original) The apparatus of claim 1 wherein the apparatus is temporally shared for a plurality of ranging applications. (Kilty, paragraph 0022-0023, “[0022] Hybrid radar transmission generating system 101 may also synthesize both FMCW radar and pulsed radar transmission waveform components on the same solid-state, transistor-based hardware, alternating between a low-power mode for generating FMCW waveform components and high-power mode for generating pulsed waveform components. [0023] Hybrid radar system 100 may thereby provide an integrated solution for radar that may excel at both long range and short range applications.”; that a single radar can switch between short range FMCW waveforms and long range pulse waveforms).
Regarding claim 4, Kilty teaches (Original) The apparatus of claim 1 further comprising a passive target capable of reflecting the transmission towards the antenna. (Kilty, paragraph 0031, “[0031] Antenna 224 may radiate radar signals and then collect reflected radar returns and pass those received signals to circulator 222.”; that a receiving antenna can collect reflected FMCW and pulse radar energy).
Regarding claim 7, Kilty teaches:
(Currently amended) A method for operating an impulse radar using variable pulse repetition frequency comprising: transmitting a Radio Frequency (RF) pulse during a gated mode with a transmitter, the transmitter comprising an antenna; transmitting the RF pulse during a non-gated mode with the transmitter; (Kilty, figure 2, paragraph 0026-0036 & 0049, “[0026] FIG. 2 depicts a functional block diagram of an example hybrid radar system 200 that combines FMCW radar and pulsed radar in accordance with illustrative aspects of this disclosure. [0049] Wave-train 500 also includes both a standard receive interval 507 and a longer-range receive interval 508 within a single, continuous, monotonous-frequency segment of wavetrain 500 for processing of signals received from pulsed mode transmit component 506”; a radar with dual functions: a long range pulsed radar and a short range FMCW transmitting system 204; radar with antennas 224, FMCW receiver 230, and pulse receiver 240; that the pulsed radar (i.e. the claimed gated transmitter mode) can alter its PRF).
receiving a returned transmission from at least one target with a receiver comprising blinding an amplifier by gating an output of the amplifier while transmitting during the gated mode and reducing a gain of the amplifier while transmitting during the non-gated mode, (Kilty, paragraph 0022-0026 & 0044, “[0026] Hybrid power amplification transmitter system 204 includes components such as pulse modulator and mode control component 206, and hybrid transmit mode switch and amplifiers 208. Component 206 may include a pulse modulator that may switch a pulsed radar signal on and off, and a mode control component that may set the gain of power amplifiers in component 208. Component 208 may include one or more power amplifiers, and a hybrid transmit mode switch that may allow for the power amplifiers to be circumvented in FMCW mode. [0044] As noted above, wave-train 500 in this example includes wave-train portions 501-513. … and wave-train portions 502, 505, and 509 are interval components in which the transmission frequency is modified without transmitting. [0049] Hybrid power amplification transmitter system 104 may be clamped off during standard receive interval 507 and longer-range receive interval 508, so no frequency content is transmitted from the radar antenna.  [0022] Hybrid radar transmission generating system 101 may also synthesize both FMCW radar and pulsed radar transmission waveform components on the same solid-state, transistor-based hardware, alternating between a low-power mode for generating FMCW waveform components and high-power mode for generating pulsed waveform components. [0026] Hybrid power amplification transmitter system 204 includes components such as pulse modulator and mode control component 206, and hybrid transmit mode switch and amplifiers 208. Component 206 may include a pulse modulator that may switch a pulsed radar signal on and off, and a mode control component that may set the gain of power amplifiers in component 208. Component 208 may include one or more power amplifiers, and a hybrid transmit mode switch that may allow for the power amplifiers to be circumvented in FMCW mode.”; that the radar system of figure 2 has an amplifier circuit of the FMCW and pulse radars, that the long range portions 503 is used for transmitting and the amplifier is “clamp(ed) off” during the listen 504 portions; that the FMCW (i.e. claimed non-gated mode) can be lower power [reducing the gain from amplifier 208) for a short range radar than the pulse mode of the longer range radar; that the non-gated mode may have a reduced power amplifier output).
wherein the receiver comprises the amplifier coupled to the antenna; and (Kilty, paragraph 0033-0034, “[0033] In the example of FIG. 2, FMCW mode receiver 230 includes coupler 232, mixer 234, low noise amplifier (LNA) 236, and FMCW baseband receiver system 238. [0034] In this example, pulsed mode receiver 240 includes LNA 242, mixer 244, and pulsed radar intermediate frequency (IF) processing system 246.”; that both the FMCW (i.e. non-gated) and pulse (i.e. gated) modes have an amplifier in the receive chain).
adjusting at least one of a first duration of the gated mode and a second duration of the non-gated mode in ranging cycles based on ranges of targets detected in one or more earlier ranging cycles. (Kilty, paragraph 0025-0029, “[0027] Both hybrid radar transmission synthesizer 202 and hybrid power amplification transmitter system 204 may operate under the control of hybrid radar transmission/reception (Tx/Rx) controller 210. Hybrid radar transmission synthesizer 202, hybrid power amplification transmitter system 204, and hybrid radar Tx/Rx controller 210 collectively form hybrid radar transmission generating system 201. [0029] Hybrid radar system 200 may use… and hybrid radar Tx/Rx controller 210) in both the FMCW and pulsed modes of operation to generate both high-power pulsed radar and low power FMCW radar transmission signals. [0025] Hybrid radar system 100 may resolve those disadvantages of typical systems by providing range resolution and blind range parameters in such short range maneuvering contexts through FMCW radar elements of a hybrid radar rather than through pulsed radar.”; a radar with dual functions; the short range using the FMCW circuit and the long range using the pulse radar circuit; that the modes can adjust the ranges based on the desired ranges of the objects (see 501, 504, 507 and 508 of figure 5)).
Regarding claim 8, Kilty teaches (Original) The method of claim 7 further comprising temporally sharing the impulse radar for a plurality of targets. (Kilty, figure 2, paragraph 0026-0036 & 0049, “[0026] FIG. 2 depicts a functional block diagram of an example hybrid radar system 200 that combines FMCW radar and pulsed radar in accordance with illustrative aspects of this disclosure. [0049] Wave-train 500 also includes both a standard receive interval 507 and a longer-range receive interval 508 within a single, continuous, monotonous-frequency segment of wavetrain 500 for processing of signals received from pulsed mode transmit component 506”; a radar with dual functions: a long range pulsed radar and a short range FMCW transmitting system 204; radar with antennas 224, FMCW receiver 230, and pulse receiver 240; that the pulsed radar (i.e. the claimed gated transmitter mode) can alter its mode between the pulsed radar (i.e. impulse radar) and the FMCW radar depending on the desired range of the targets).
Regarding claim 10, Kilty teaches (Original) The method of claim 7 further comprising adjusting at least one of the first duration and the second duration based on a required first Signal to Noise Ratio (SNR) margin of the at least one target being a short-range target and required second SNR margin of the at least one target being a large-range target. (Kilty, paragraph 0005, 0051-0055, “[0005] For example, a hybrid radar of this disclosure may use FMCW radar methods to provide short range, high-resolution radar imaging with low power, and use pulsed radar methods to provide long range, high resolution radar imaging with sufficient signal-to-noise ratio (SNR) at long ranges to provide the desired high probability of detection (Pd) and low false alarm rate (FAR). [0051] By using portions of a wave-train transmission for both FMCW and pulsed radar, hybrid radar system 100 may make efficient use of time on target, thereby contributing to better signal-to-noise ratio (SNR), gaining both FMCW signals and pulsed signals from a single radar sweep of a target.  [0054] The wave-train portion 513 is an unused portion of waveform 500 that may correspond to time left in a beam width as the radar antenna scans, and that may be used to contribute further to one of the functions described above, such as to add additional time to any of the other wave-train components 501-512 and increase SNR in one of those wavetrain components.”; that a radar can adjust its dwell on different targets based on the SNR, the range, and the desired quality of the radar information).
Regarding claim 11, Kilty teaches (Original) The method of claim 7 further comprising adjusting at least one of the first duration and the second duration based on one or more predefined parameters. (Kilty, paragraph 0054, “ [0054] The wave-train portion 513 is an unused portion of waveform 500 that may correspond to time left in a beam width as the radar antenna scans, and that may be used to contribute further to one of the functions described above, such as to add additional time to any of the other wave-train components 501-512 and increase SNR in one of those wavetrain components.”; that the hybrid radar can adjust the dwell of the FMCW or pulse radar in order to increase the SNR of a detected target).
Regarding claim 21, Kilty teaches:
(Currently amended) The apparatus of claim 1, wherein the gated mode comprises transmitting pulses with a first amplitude and first frequency to detect long range targets and the non-gated mode comprises transmitting pulses with a second amplitude and second frequency to detect short range targets, (Kilty, figure 5, paragraph 0022 figure 2, paragraph 0026-0036, “[0022] Hybrid radar transmission generating system 101 may or may modulate the pulses (in frequency, phase, amplitude, or otherwise) to facilitate some processing gain upon reception. [0026] FIG. 2 depicts a functional block diagram of an example hybrid radar system 200 that combines FMCW radar and pulsed radar in accordance with illustrative aspects of this disclosure.”; a hybrid radar that can adjust the frequency, amplitude of the transmitted signal based on the long range (i.e. gated, pulsed radars) or the short range (i.e. non-gated, FMCW radars) to improve resolution and detection; that a hybrid radar can have with dual functions: a long range pulsed radar and a short range FMCW transmitting system 204; radar with antennas 224, FMCW receiver 230, and pulse receiver 240).
wherein the first amplitude is higher than the second amplitude and the first frequency is less than the second frequency. (Kilty, paragraph 0022, “[0022] Hybrid radar transmission generating system 101 may interleave pulsed radar waveform components, such as high-power pulses, with FMCW radar waveform components, such as low-power frequency chirps, in a train of waveforms (or a wave-train) over a single time-on-target. Hybrid radar transmission generating system 101 may also interleave pulsed and FMCW modes from one scan of the radar antenna to another. [0045] FMCW radar transmit/receive component 501 may transmit at both a lower power and a lower frequency range than pulsed radar transmit components 503, 506, and 511. FMCW mode components may also be at higher frequencies than pulsed mode components in the same wavetrain, in some implementations.”; that the power for the long range, pulsed radar can typically be higher amplitude, that the frequency of either mode can be higher or lower than the other, or interleaved in frequency).
Regarding claim 22, Kilty teaches:
(Currently amended) The method of claim 7, wherein the gated mode comprises transmitting pulses with a first amplitude and first frequency to detect short range targets and the non-gated mode comprises transmitting pulses with a second amplitude and second frequency to detect short range targets, (Kilty, figure 5, paragraph 0022 figure 2, paragraph 0026-0036, “[0022] Hybrid radar transmission generating system 101 may or may modulate the pulses (in frequency, phase, amplitude, or otherwise) to facilitate some processing gain upon reception. [0026] FIG. 2 depicts a functional block diagram of an example hybrid radar system 200 that combines FMCW radar and pulsed radar in accordance with illustrative aspects of this disclosure.”; a hybrid radar that can adjust the frequency, amplitude of the transmitted signal based on the long range (i.e. gated, pulsed radars) or the short range (i.e. non-gated, FMCW radars) to improve resolution and detection; that a hybrid radar can have with dual functions: a long range pulsed radar and a short range FMCW transmitting system 204; radar with antennas 224, FMCW receiver 230, and pulse receiver 240).
wherein the first amplitude is higher than the second amplitude and the first frequency is less than the second frequency. (Kilty, paragraph 0022, “[0022] Hybrid radar transmission generating system 101 may interleave pulsed radar waveform components, such as high-power pulses, with FMCW radar waveform components, such as low-power frequency chirps, in a train of waveforms (or a wave-train) over a single time-on-target. Hybrid radar transmission generating system 101 may also interleave pulsed and FMCW modes from one scan of the radar antenna to another. [0045] FMCW radar transmit/receive component 501 may transmit at both a lower power and a lower frequency range than pulsed radar transmit components 503, 506, and 511. FMCW mode components may also be at higher frequencies than pulsed mode components in the same wavetrain, in some implementations.”; that the power for the long range, pulsed radar can typically be higher amplitude, that the frequency of either mode can be higher or lower than the other, or interleaved in frequency).
Regarding claim 27, Kilty teaches (New) The apparatus of claim 1, wherein blinding the amplifier comprises one of disabling the amplifier and gating the output of the amplifier. (Kilty, paragraph 0049, “ [0049] Hybrid power amplification transmitter system 104 may be clamped off during standard receive interval 507 and longer-range receive interval 508, so no frequency content is transmitted from the radar antenna.”; the amplifier from the first mode can be “clamped off” during the receive interval).
Regarding claim 28, Kilty teaches (New) The method of claim 7, wherein blinding the amplifier comprises one of disabling the amplifier and gating the output of the amplifier. (Kilty, paragraph 0049, “ [0049] Hybrid power amplification transmitter system 104 may be clamped off during standard receive interval 507 and longer-range receive interval 508, so no frequency content is transmitted from the radar antenna.”; the amplifier from the first mode can be “clamped off” during the receive interval).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kilty in view of Evan, et al, U. S. Patent Application Publication 20170293017 (“Evan”).
Kilty teaches (Currently amended) The apparatus of claim 1.
Kilty teaches wherein the ranging cycle further comprises  (Kilty, paragraph 0026-0027, “[0026] Hybrid power amplification transmitter system 204 includes components such as pulse modulator and mode control component 206, and hybrid transmit mode switch and amplifiers 208. Component 206 may include a pulse modulator that may switch a pulsed radar signal on and off, and a mode control component that may set the gain of power amplifiers in component 208.  [0027] Hybrid radar transmission and reception system 220 may include circulator 222 and single-pole double-throw (SPDT) receive mode switch 226.”; that a hybrid radar can switch between FMCW and pulse modes using controllers 206 in the Tx chain and 226 in the Rx chain).
Kilty does not explicitly teach a third duration of a deactivated mode, wherein the deactivated mode comprises deactivating the transmitter and the receiver between the first duration and the second duration..
Evan teaches a third duration of a deactivated mode, wherein the deactivated mode comprises deactivating the transmitter and the receiver between the first duration and the second duration. (Evan, paragraph 0031, “[0031] Each one of the switchable transmit/receive (T/R) module 14.sub.1-14.sub.n includes: a set of three T/R switches SW1, SW2, and SW3, here GaAs FETs, and as shown for exemplary switchable transmit/receive (T/R) module 14.sub.1; Here, between the transmit mode and the receive mode, when both the transmit enable and receive enable logic signals produced by the system controller 22 are both logic 0, the CLC control interface 36 produces logic signals for SW 1 to operate SW 1 to couple power dissipating load 42 to the feed network 18. Thus, it is noted that switch SW 1 can be considered as and common RF switch since it is conned to the RF beam forming network 18 (FIG. 2) during both the transmit mode and the receive mode. It is also noted that the input impedance to the switch SW 1 from the beam forming network 18 during transmit mode is a predetermined input impedance, here for example 50 ohm. Here, the load 42 has an impedance matched to the input impedance of the switch SW 1, and therefore is here 50 ohms. That is, the switch SW 1 is terminated in a power dissipating, impedance matched load 42.”; that a radar can switch between Tx, Rx modes, and can have a third mode where both the Tx and Rx are off).
In view of the teachings of Evan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Evan to Kilty at the time the application was filed in order to teach a radar with multiple modes of operation. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Evan in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Evan’s third mode with both the Tx and Rx off and Kilty’s two mode Tx and Rx.  The combination of the third off mode with the Rx off and Tx off merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kilty in view of Leong, et al U. S. Patent Application Publication 2021/0063562 (“Leong”).
Kilty teaches (Original) The apparatus of claim 1.
Kilty does not explicitly teach further comprising an active target configured to receive the transmission from the transmitter and to transmit a second transmission towards the antenna..
Leong teaches further comprising an active target configured to receive the transmission from the transmitter and to transmit a second transmission towards the antenna. (Leong, paragraph 0012, “[0012] FIG. 1 shows an example embodiment 10 of an RF ranging system, wherein a target retransmits a received waveform from a radar. … The second transmission is a “response” to the challenge of the radar 12 and transits the path 30 with a transit time equal to “TOF-2.”“; that applicant’s admitted prior art in paragraph 0012 teaches a transponder the transmits a second transmission towards the first antenna).
In view of the teachings of Leong it would have been obvious for a person of ordinary skill in the art to apply the teachings of Evan to Kilty at the time the application was filed in order to teach a multi-mode radar that can use a transponder for ranging. Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the admitted prior art in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to substitute the prior admitted art’s transponder to determine a range and Kilty’s radar which used reflections to determine an object’s range.  The processing of the transponding wave and the reflected wave merely perform the same functions as they perform separately and being no more “the simple substitution of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilty in view of Driscoll, et al, U. S. Patent Application Publication 2019/0137601 (“Driscoll”).
Regarding claim 6, Kilty teaches (Original) The apparatus of claim 1.
Kilty does not explicitly teach wherein the controller comprises machine-learning circuitry configured to identify a target classification of one or more targets within a range of the apparatus..
Driscoll teaches wherein the controller comprises machine-learning circuitry configured to identify a target classification of one or more targets within a range of the apparatus. (Driscoll, paragraph 0077, “[0077] For example, in response to the roadway FOR detecting a bicyclist 665, the radar system can generate, dynamically, a FOR within, or separate from, the roadway FOR, the generated FOR being dedicated to the bicyclist 665, and can allocate significant resources for the purpose of providing information sufficient for the analysis or fusion engines (e.g., FIG. 4) to classify the object as a bicycle, and to the navigation subsystem (e.g., FIG. 2, FIG. 4) sufficient for the navigation subsystem to maintain the autonomous automobile at a safe distance from the bicyclist 665. [0078] FIG. 7 is a diagram of two overlapping RangeDoppler (RD) manifolds 700, according to an embodiment. For example, each manifold may correspond to a respective FOR generated by the intelligent radar subsystem. RD Manifold A 770 covers a distance (between an item and the radar) range of 0-150 meters (m), and a velocity (of the item) range of 0-30 meters per second (mis).”; that a radar can intelligently track an object in a particular field of view, Doppler and range gates; that the object can be classified as a bicycle).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll  to Kilty at the time the application was filed in order to teach a method of tracking and classifying an object. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Driscoll in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Driscoll’s intelligent selection of a FOV and classification with Kilty’s detection of objects in a radar FOV in selected ranges.  The intelligent selection of a tailored FOV and classification and the searching for objects in a radar FOV merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Kilty teaches (Original) The method of claim 7.
Kilty does not explicitly teach further comprising adjusting at least one of the first duration and the second duration based on a detected first number of short-range targets and a detected second number of long-range targets..
Driscoll teaches further comprising adjusting at least one of the first duration and the second duration based on a detected first number of short-range targets and a detected second number of long-range targets. (Driscoll, paragraph 0076, “[0076] Still further in example, the intelligent radar subsystem may be configured to allocate a significant portion of its resources to a roadway FOR directed toward the roadway in front of the autonomous automobile, at least as long as there is another vehicle within the roadway FOR or while the roadway 660 ahead is curving. For example, the intelligent radar subsystem can make, within the roadway FOR, relatively frequent measurements of location and velocity of the other vehicle(s) 664A and 664B. A roadway FOR including other auto(s) 664A and 664B can be scanned with a higher update rate then other FORs.”; that an intelligent radar can alter its dwell time on any object based on the type and number of targets in the radar FOV).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll  to Kilty at the time the application was filed in order to teach a method of tracking and classifying an object. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Driscoll in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Driscoll’s intelligent selection of a FOV and classification with Kilty’s detection of objects in a radar FOV in selected ranges.  The intelligent selection of a tailored FOV and classification and the searching for objects in a radar FOV merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Kilty teaches (Original) The method of claim 7.
Kilty does not explicitly teach further comprising adjusting at least one of the first duration and the second duration based on an inferred classification of the at least one target..
Driscoll teaches further comprising adjusting at least one of the first duration and the second duration based on an inferred classification of the at least one target. (Driscoll, paragraph 0077, “[0077] For example, in response to the roadway FOR detecting a bicyclist 665, the radar system can generate, dynamically, a FOR within, or separate from, the roadway FOR, the generated FOR being dedicated to the bicyclist 665, and can allocate significant resources for the purpose of providing information sufficient for the analysis or fusion engines (e.g., FIG. 4) to classify the object as a bicycle, and to the navigation subsystem (e.g., FIG. 2, FIG. 4) sufficient for the navigation subsystem to maintain the autonomous automobile at a safe distance from the bicyclist 665. [0078] FIG. 7 is a diagram of two overlapping RangeDoppler (RD) manifolds 700, according to an embodiment. For example, each manifold may correspond to a respective FOR generated by the intelligent radar subsystem. RD Manifold A 770 covers a distance (between an item and the radar) range of 0-150 meters (m), and a velocity (of the item) range of 0-30 meters per second (mis).”; that a radar can intelligently track an object in a particular field of view, Doppler and range gates; that the object can be classified as a bicycle; that the dwell of the radar at a particular range can be increased to classify an object).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll  to Kilty at the time the application was filed in order to teach a method of tracking and classifying an object. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Driscoll in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Driscoll’s intelligent selection of a FOV and classification with Kilty’s detection of objects in a radar FOV in selected ranges.  The intelligent selection of a tailored FOV and classification and the searching for objects in a radar FOV merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Kilty, as modified by Driscoll, teaches (Currently amended) The method of claim 12.
Driscoll further teaches further comprising inferring the inferred classification of the at least one target using machine learning of the relative movement of the at least one target and another target. (Driscoll, paragraph 0077, “[0077] For example, in response to the roadway FOR detecting a bicyclist 665, the radar system can generate, dynamically, a FOR within, or separate from, the roadway FOR, the generated FOR being dedicated to the bicyclist 665, and can allocate significant resources for the purpose of providing information sufficient for the analysis or fusion engines (e.g., FIG. 4) to classify the object as a bicycle, and to the navigation subsystem (e.g., FIG. 2, FIG. 4) sufficient for the navigation subsystem to maintain the autonomous automobile at a safe distance from the bicyclist 665. [0078] FIG. 7 is a diagram of two overlapping RangeDoppler (RD) manifolds 700, according to an embodiment. For example, each manifold may correspond to a respective FOR generated by the intelligent radar subsystem. RD Manifold A 770 covers a distance (between an item and the radar) range of 0-150 meters (m), and a velocity (of the item) range of 0-30 meters per second (mis).”; that a radar can intelligently track an object in a particular field of view, Doppler and range gates; that the object can be classified as a bicycle; that the dwell of the radar at a particular range can be increased to classify an object; that the relative motion of automobiles, or bicycles, or stationary objects can identified based on their relative movement).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Driscoll  to Kilty at the time the application was filed in order to teach a method of tracking and classifying an object. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Driscoll in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Driscoll’s intelligent selection of a FOV and classification with Kilty’s detection of objects in a radar FOV in selected ranges.  The intelligent selection of a tailored FOV and classification and the searching for objects in a radar FOV merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kilty in view of Kim, W., U. S. Patent Application Publication 2019/0212438 (“Kim”).
Regarding claim 23, Kilty teaches (Previously Presented) The apparatus of claim 1.
Kilty does not explicitly teach wherein the first duration is longer than the second duration when a number of short range targets in the one or more earlier ranging cycles is less than a number of long range targets..
Kim teaches wherein the first duration is longer than the second duration when a number of short range targets in the one or more earlier ranging cycles is less than a number of long range targets. (Kim, paragraph 0084, “[0084] Referring to FIG. 9, the transmission pattern setter 420 may change the transmission pattern according to a detection result of the received targets set in the reference pattern. For example, when the number of long-range targets is larger than or equal to a reference number or when maximum detection distance information is selected based on the long-range target, a third transmission pattern for increasing the performance of detection of the long-range target may be set. The”; that a radar can adjust the dwell time on long or short range radars based on the number of targets in the selected ranges).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim  to Kilty at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Kim’s radar dwell element based on the number of targets in a range and Kilty’s radar dwell based on SNR.  The dwell based on the number of targets and the dwell based on SNR merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 24, Kilty teaches (Previously Presented) The method of claim 7.
Kilty does not explicitly teach wherein the first duration is longer than the second duration when a number of short range targets in the one or more earlier ranging cycles is less than a number of long range targets..
Kim teaches wherein the first duration is longer than the second duration when a number of short range targets in the one or more earlier ranging cycles is less than a number of long range targets. (Kim, paragraph 0084, “[0084] Referring to FIG. 9, the transmission pattern setter 420 may change the transmission pattern according to a detection result of the received targets set in the reference pattern. For example, when the number of long-range targets is larger than or equal to a reference number or when maximum detection distance information is selected based on the long-range target, a third transmission pattern for increasing the performance of detection of the long-range target may be set. The”; that a radar can adjust the dwell time on long or short range radars based on the number of targets in the selected ranges).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim  to Kilty at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Kim’s radar dwell element based on the number of targets in a range and Kilty’s radar dwell based on SNR.  The dwell based on the number of targets and the dwell based on SNR merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 25, Kilty teaches (New) The apparatus of claim 1.
Kilty teaches  reflected signal strength from targets, and relative movement between targets. (Kilty, paragraph 0054, “[0054] The wave-train portion 513 is an unused portion of waveform 500 that may correspond to time left in a beam width as the radar antenna scans, and that may be used to contribute further to one of the functions described above, such as to add additional time to any of the other wave-train components 501-512 and increase SNR in one of those wavetrain components.”; that a radar can increase its dwell time for long or short range radars based on the SNR of those modes).
Kilty does not explicitly teach wherein the controller configured to adjust one or more durations of the ranging cycle of the apparatus comprises one of adjusting the durations based the ranges of targets detected in one or more earlier ranging cycles,.
Kim teaches wherein the controller configured to adjust one or more durations of the ranging cycle of the apparatus comprises one of adjusting the durations based the ranges of targets detected in one or more earlier ranging cycles, (Kim, paragraph 0084, “[0084] Referring to FIG. 9, the transmission pattern setter 420 may change the transmission pattern according to a detection result of the received targets set in the reference pattern. For example, when the number of long-range targets is larger than or equal to a reference number or when maximum detection distance information is selected based on the long-range target, a third transmission pattern for increasing the performance of detection of the long-range target may be set. The”; that a radar can adjust the dwell time on long or short range radars based on the number of targets in the selected ranges).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim  to Kilty at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Kim’s radar dwell element based on the number of targets in a range and Kilty’s radar dwell based on SNR.  The dwell based on the number of targets and the dwell based on SNR merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 26, Kilty teaches (New) The method of claim 7.
Kilty teaches reflected signal strength from targets, and relative movement between targets. (Kilty, paragraph 0054, “[0054] The wave-train portion 513 is an unused portion of waveform 500 that may correspond to time left in a beam width as the radar antenna scans, and that may be used to contribute further to one of the functions described above, such as to add additional time to any of the other wave-train components 501-512 and increase SNR in one of those wavetrain components.”; that a radar can increase its dwell time for long or short range radars based on the SNR of those modes).
Kilty does not explicitly teach wherein adjusting at least one of the first duration of the gated mode and the second duration of the non-gated mode in ranging cycles comprising adjusting at least one of the first duration of the gated mode and the second duration of the non-gated mode in ranging cycles based on ranges of targets detected in one or more earlier ranging cycles, .
Kim teaches wherein adjusting at least one of the first duration of the gated mode and the second duration of the non-gated mode in ranging cycles comprising adjusting at least one of the first duration of the gated mode and the second duration of the non-gated mode in ranging cycles based on ranges of targets detected in one or more earlier ranging cycles,  (Kim, paragraph 0084, “[0084] Referring to FIG. 9, the transmission pattern setter 420 may change the transmission pattern according to a detection result of the received targets set in the reference pattern. For example, when the number of long-range targets is larger than or equal to a reference number or when maximum detection distance information is selected based on the long-range target, a third transmission pattern for increasing the performance of detection of the long-range target may be set. The”; that a radar can adjust the dwell time on long or short range radars based on the number of targets in the selected ranges).
In view of the teachings of Kim it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kim  to Kilty at the time the application was filed in order to Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kim in the same or in a similar field of endeavor with Kilty before the effective filing date of the claimed invention in order to combine Kim’s radar dwell element based on the number of targets in a range and Kilty’s radar dwell based on SNR.  The dwell based on the number of targets and the dwell based on SNR merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648